Citation Nr: 1334144	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  09-23 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, also claimed due to undiagnosed illness.

2.  Entitlement to service connection for a sinus disorder, also claimed due to undiagnosed illness.

3.  Entitlement to an initial compensable rating for degenerative disc disease (DDD) of the cervical spine.

4.  Entitlement to an initial rating greater than 10 percent for DDD of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The Veteran had a hearing before the Board in July 2012 and the transcript is of record.

The case was brought before the Board in February 2013, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal. 

As noted in the Board's prior remand, the issues of entitlement to service connection for a left shoulder disorder and entitlement to service connection for posttraumatic stress disorder (PTSD) have been reasonably raised by the record.  Neither of these issues is properly before the Board here, and therefore, the issues are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he has a chronic right shoulder disorder and chronic sinus problems as a result of his military service.  He further maintains his cervical spine and lumbar spine disabilities are worse than currently rated.

The claims were remanded previously to afford the Veteran appropriate VA examinations in connection with his claims.  Specifically, VA examinations were requested to ascertain the current severity of his service-connected cervical and lumbar spine disabilities and to ascertain the current diagnoses and likely etiology of any found right shoulder and/or sinus disorder.

With regard to the service connection claims, as noted in the Board's prior remand, the Veteran asserts he incurred right shoulder and sinus disorders either directly related to his laborious military duties, or due to exposure to exhaust, fumes, asbestos, black mold, and other toxins overseas during his Gulf War service.  His service treatment records confirmed complaints and treatment for both the right shoulder and sinus problems, but the Veteran was not diagnosed with chronic conditions during service.  Indeed, the medical evidence is ambiguous whether the Veteran currently has chronic disorders of the right shoulder and sinuses.

His military records also confirm the Veteran's Persian Gulf War service.  A presumption exists for Persian Gulf War veterans where the Veteran exhibits objective indications of a qualifying chronic disability manifested to a degree of 10 percent or more and cannot otherwise be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a).  The signs or symptoms covered under this presumption include joint pain and those involving the respiratory system.  See 38 C.F.R. § 3.317 (b) (emphasis added).  

The Veteran was afforded a VA examination in June 2013 addressing both the service connection claims and the increased rating claims.  The Veteran's representative argues that the examination is inadequate and, therefore, a new examination is warranted.  Cf. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Specifically, the June 2013 VA examiner noted "the Veteran's affect was very abnormal today[;] appeared to be on drugs."  The examiner offered a drug test, but the Veteran refused indicating he would test positive for cannabis.  In any case, the Veteran denied impairment and indicated he was "just tired."  The examiner than noted the Veteran's pertinent medical history for alcohol abuse noting that alcoholics have an increased risk for skeletal muscle weakness.

On examination, the examiner found no shoulder disorder or sinus disorder and also found no evidence of "undiagnosed illness."  Rather, the examiner noted a "factitious disorder [of] right shoulder pain" likely attributable to the Veteran's alcoholism. 

With regard to the cervical and lumbar spine disabilities, the examiner performed an examination and reported findings as much as possible, but ultimately found a "lack of effort" with range of motion testing.  The examiner noted observing the Veteran perform substantially better range of motion of the neck and back during other parts of the examination.  The examiner concluded the examination results were not accurate due to "malingering."

In a July 2013 statement, the Veteran's representative challenged the June 2013 examination report noting "generalities" made by the examiner, which were "contradictory" and "biased" by "predetermined" expectations of the examiner.  For example, the Veteran's representative noted the examiner opined the Veteran "appeared to be on drugs," but based the opinion of "factitious disorder of right shoulder pain" largely on alcoholism.  The representative also contends that if substance abuse was suspected, a mental health professional should have been present to offer or confirm allegations relating to substance abuse and malingering, which are diagnoses the June 2013 examiner was not qualified to render.  See July 2013 Veteran's representative's statement citing M21-1MR. III.iv.3.D.18.dd.

The Board finds nothing in the June 2013 examination report to suggest the examiner was biased or had "predetermined" expectations.  Rather, the Veteran appeared for the examination in an impaired state making it difficult for the examiner to perform a reliable physical examination.  

To the extent the Veteran did not cooperate with the VA examination in June 2013, the Board emphasizes that the duty to assist is not a one-way street.  If a veteran wishes to help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In order to offer the Veteran the benefit of the doubt, new VA examinations are indicated.  

The VA must also take this opportunity to obtain recent VA outpatient treatment records from June 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide release forms for any private or VA treatment relevant to the issues on appeal since June 2013.  Thereafter, the records should be obtained specifically asking that treatment reports, versus summaries, be provided.  Regardless of his response, obtain the Veteran's medical records from the VAMC in Anchorage, Alaska from June 2013 to the present.  All efforts to obtain these records should be fully documented, and the VA facilities must provide a negative response if records are not available.

2. Advise the Veteran that failure to cooperate during an examination scheduled by VA for the development of a claim or failure to report for a scheduled VA examination could result in an adverse decision.   38 C.F.R. § 3.655.

3. After completing 1 and 2 above and records are obtained to the extent available, schedule the Veteran for appropriate VA examinations for his claimed right shoulder disorder and sinus disorder to determine the extent and likely etiology of any condition(s) found.  

The entire claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner. 

The examiners are specifically informed of the Veteran's ongoing complaints of right shoulder pain and sinus problems since service; and his confirmed service in Southwest Asia during the Persian Gulf War.

Based on the examination and review of the records, the examiners specifically should answer the following questions:

(a)  Does the Veteran have any diagnosable right shoulder disorder or sinus disorder?  If so, identify all diagnoses. 

(b)  If the answer to (a) is "yes," are any of the diagnosed conditions at least as likely as not (50 percent probability) directly related to the Veteran's military service, claimed in-service laborious deck duties, in-service complaints and treatment, exposure to environmental toxins, black mold, oil, smoke, exhaust, asbestos, paint, or any other incident of his military service? 

 (c)  If the answer to (a) is "no" and no diagnosable condition is found is it at least as likely as not (50 percent probability) that the Veteran's chronic right shoulder complaints and/or chronic sinus complaints are manifestations of an undiagnosed illness related to the Veteran's service in the Persian Gulf? 

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. After completing 1and 2 above and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to obtain orthopedic and neurological findings as to the severity of the Veteran's current lumbar spine and cervical spine disabilities.

The entire claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

Based on the examination and review of the record, the examiners are to address the following:

(a)  As for neurological findings, the examiner must provide an opinion as to whether there is objective evidence of neurological impairment stemming from the lumbar spine and/or cervical spine, to include radicular and bladder/bowel impairment.  If so, the examiner is to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  The examiner is to specifically address whether the Veteran has intervertebral disc syndrome and, if so, must discuss the number of incapacitating episodes (i.e., physician-prescribed bed rest) the Veteran has experienced during each 12 month period since 2006 due to this spine disability.

(b)  As to orthopedic findings, the examiner must state the current manifestations of the Veteran's lumbar spine DDD and cervical spine DDD, to include limitation of motion, ankylosis (favorable or unfavorable), and functional loss.  The examiner is to discuss whether the Veteran's back or neck disabilities exhibit weakened movement, excess fatigability, or incoordination that is 

attributable to the applicable service-connected disabilities.  If feasible, this determination must be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back or neck repeatedly over a period of time.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5. Then, readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


